Title: James Madison to Lafayette, 3 August 1831
From: Madison, James
To: Lafayette


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Augt. 3 1831
                            
                        
                        
                        My last letter of Decr. 12th. was written with a hope that Genl. Bernard then abt. to visit France, would be
                            the bearer; but it did not, I suspect, overtake him. I hope however it did not miscarry altogether. I inclose this to him
                            in confidence that it will reach New York before the Packet sails. The General is so fully acquainted with our affairs,
                            great & small, that you can have every thing worth knowing, from his lips better than
                            from my pen. I will remark only that the anomalous doctrines of S. Carolina & the gross exaggerations of the
                            effects of the Tariff, altho’ apparently in a train for moor systematic support are less & less formidable to the
                            public tranquility. S. Carolina herself is becoming moor divided; & the southern people generally moor &
                            moor disposed to calculate the value of the Union by the consequences of disunion. In the mean time we are mortified
                            & grieved, as you will be at the aspect which has been given to our political horizon & the affect of it,
                            on those who cannot know that the clouds producing it are but local & transient. Our anxieties now are chiefly turned
                            to the aspect of things on your side of the Atlantic; to the fate of Poland, its bearing on the crisis in France,
                            & the connection of both with the general struggle between Liberty & Despotism. Imperfectly informed, as we
                            are on many points, we wd look to your views as the best guide to our judgments & wishes; regretting that you are
                            not nearer the helm, but persuaded that your counsels are felt by the nation whose impulse the helm must obey.
                        My health has not been good for several years, & I am at present suffering under an obstinate attack
                            of Rheumatism, which you will percieve has not spared even my fingers. I could not however forego the oppty. by Genl B
                            for whose loss we are consoled, by the services expected by his country, of expressing my unalterable affection &
                            devoted attatchment. Mrs Madison offers at the same time her cordial regards; & we unite in extending all our best
                            wishes to the individuals of your family.
                        
                            
                                JM
                            
                        
                    